DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on March 17, 2022.
Claims 1, 3, 12, 14, 23, and 25 have been amended and are hereby entered.
Claims 34–36 have been added.
Claims 4, 15, and 26 have been canceled.
Claims 1–3, 5–14, 16–25, and 27–36 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed March 17, 2022 has been entered.  Claims 1–3, 5–14, 16–25, and 27–36 remain pending in the application.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–3, 5–14, 16–25, and 27–36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–3, 5–11, and 34 are directed to a process (“A computer-implemented method”), and claims 12–14, 16–25, and 27–33, 35, and 36 are directed to a machine (“A non-transitory computer-readable medium” and “A system”).  Thus, claims 1–3, 5–14, 16–25, and 27–36 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–3, 5–14, 16–25, and 27–36, however, are directed to an abstract idea without significantly more.  For claim 12, the specific limitations that recite an abstract idea are:
defining a plurality of dimensions for classifying accounting transactions, wherein each dimension is associated with an object type that is different from an object type of at least one other dimension;
defining a set of hierarchical relationships among the defined dimensions, wherein each dimension is associated with a level within a hierarchy;
store . . . the defined dimensions and . . . the relationships;
establishing a value for a first one of the dimensions at a first level of the hierarchy;
determining a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension;
for each additional dimension, . . . display . . . allowing selection among the determined possible values for the at least one additional dimension; 
for each additional dimension, . . . receive input from a user selecting one of the determined possible values;
establishing a value for each additional dimension based on the received input; and
 . . . store . . . the established values for the first dimension and for each additional dimension.
The claims, therefore, recite classifying accounting transactions, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite selecting, presenting, and storing accounting transaction values, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“computer-implemented”, “hardware processor”, “storage device”, “input device”, “display device”, “output device”, “non-transitory computer-readable medium”, and “system”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to establish, present, and store dimension values and objects.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 12 is not patent eligible.
Independent claims 1 and 23 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are implemented by a method in claim 1 and performed by a system in claim 23.  Thus, because the same analysis should be used for all categories of claims, claims 1 and 23 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–3, 5–11, 13, 14, 16–22, 24, 25, and 27–36 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 7, 8, 10, 11, 13, 18, 19, 21, 22, 24, 29, 30, 32, and 33, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the accounting transaction classification recited in claims 1, 12, and 23 by further specifying the first and additional dimensions—“define a work breakdown structure”, “based on at least one of the determined standard values”, “at least one accumulation type”, “classifying a plurality of accounting transactions based on the established values”, “at least one of a job and a project”, “a child project”, “a cost code”, and “a cost type”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3, 14, 25, 34, 35, and 36, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving a user selection of dimensions and values.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5, 16 and 27, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the accounting transaction classification recited in claims 1, 12, and 23 by further specifying type of transactions—“relate to a construction firm”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6, 17, and 28, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite importing a job estimate and establishing the value as a result.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and a response to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 9, 20, and 31, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite outputting a generated report.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 6, 7, 9, 10, 12–14, 17, 18, 20, 21, 23–25, 28, 29, 31, 32, and 34–36 are rejected under 35 U.S.C. 103 as being unpatentable over Pinard et al., U.S. Patent No. 6,397,195 (“Pinard”) in view of Reddy et al., U.S. Patent No. 6,442,554 (“Reddy”) and Garfinkle et al., U.S. Patent App. No. 2012/0253942 (“Garfinkle”).
For claim 1, Pinard teaches:
A computer-implemented method for specifying and applying distinct dependent dimensions to classify accounting transactions, comprising (col. 2, lines 13–25: example method for managing accounting information):
at a hardware processor (col. 13, line 61–col. 14, line 4: computer processor), defining a plurality of dimensions for classifying accounting transactions (col. 11, line 59–col. 12, line 9: categorization for accounting analysis) . . .;
at the hardware processor, defining a set of hierarchical relationships among the defined dimensions, wherein each dimension is associated with a level within a hierarchy (col. 11, line 59–col. 12, line 9: hierarchy to categories); 
at an electronic storage device (col. 13, line 61–col. 14, line 4: memory), storing electronic representations of the defined dimensions and electronic representations of the relationships (col. 13, lines 19–32: data stored in accounting system); . . ..
Pinard does not teach: wherein each dimension is associated with an object type that is different from an object type of at least one other dimension; at the hardware processor, establishing a value for a first one of the dimensions at a first level of the hierarchy; at the hardware processor, determining a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension; for each additional dimension, at an output device, displaying a graphical user interface allowing selection among the determined possible values for the at least one additional dimension; for each additional dimension, at an input device, receiving input from a user selecting one of the determined possible values; at the hardware processor, establishing a value for each additional dimension based on the received input; and at the electronic storage device, storing electronic representations of the established values for the first dimension and for each additional dimension.
	Reddy, however, teaches:
wherein each dimension is associated with an object type that is different from an object type of at least one other dimension (Fig. 2B, col. 10, line 58–col. 11, line 12: members categorized within levels, and members different based on levels).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
The combination of Pinard and Reddy does not teach: at the hardware processor, establishing a value for a first one of the dimensions at a first level of the hierarchy; at the hardware processor, determining a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension; for each additional dimension, at an output device, displaying a graphical user interface allowing selection among the determined possible values for the at least one additional dimension; for each additional dimension, at an input device, receiving input from a user selecting one of the determined possible values; at the hardware processor, establishing a value for each additional dimension based on the received input; and at the electronic storage device, storing electronic representations of the established values for the first dimension and for each additional dimension.
	Garfinkle, however, teaches:
at the hardware processor, establishing a value for a first one of the dimensions at a first level of the hierarchy (¶ 31: user selects indicated interest); 
at the hardware processor, determining a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension (¶ 32: plurality of interests that are sub-categories of first selected interest); 
for each additional dimension, at an output device, displaying a graphical user interface allowing selection among the determined possible values for the at least one additional dimension (¶ 32: GUI displays additional sub-categories); 
for each additional dimension, at an input device, receiving input from a user selecting one of the determined possible values (¶ 32: user selects one or more of the sub-categories); 
at the hardware processor, establishing a value for each additional dimension based on the received input (¶ 32: selected interest categories received based on user selection); and 33
at the electronic storage device, storing electronic representations of the established values for the first dimension and for each additional dimension (¶ 31–32: categories and sub-categories selections stored at user data store). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).
For claim 2, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above, and Pinard further teaches:
The method of claim 1, wherein the first and second dimension define a work breakdown structure (col. 11, lines 39–59: elements can be work costs).
For claim 3, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above, and Garfinkle further teaches:
The method of claim 1, further comprising: at the input device, receiving first user input selecting a value for the first one of the dimension (¶ 31: user selects interest); 
and wherein: establishing the value for the first one of the dimension comprises assigning the value selected in the first user input (¶ 31: computer system receives user selection).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).


For claim 6, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above, and Reddy further teaches:
The method of claim 1, further comprising: at the hardware processor, importing a job estimate (col. 2, line 59–col. 3, line 18: dependent data estimate); and
wherein: establishing the value for the first dimension comprises establishing the value based on the imported job estimate (Fig. 2B, col. 10, line 58–col. 11, line 12: levels based on dependent demand forecasts).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the GUI presentment in Garfinkle by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
For claim 7, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above, and Reddy further teaches:
The method of claim 1, further comprising: at the hardware processor, determining a set of standard values for at least one of the dimensions (Fig. 2B, col. 10, line 58–col. 11, line 12: members for each level); and
wherein: establishing the value for at least one of the dimensions comprises establishing the value based on at least one of the determined standard values (Fig. 2B, col. 11, lines 13–35: members representing each level).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the GUI presentment in Garfinkle by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
For claim 9, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above, and Pinard further teaches:
The method of claim 1, further comprising: at the hardware processor, generating at least one report on accounting transactions based on the established values for the first dimension and for each additional dimension (col. 2, lines 37–44: accounting information consolidated into report);
at an output device, outputting the generated report (col. 2, lines 37–44: report displayed on monitor to user).
For claim 10, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above, and Pinard further teaches:
The method of claim 1, further comprising: at the hardware processor, classifying a plurality of accounting transactions based on the established values for the first dimension and for each additional dimension (col. 11, line 59–col. 12, line 9: expense accounting transactions grouped by account elements).
For claim 12, Pinard teaches:
A non-transitory computer-readable medium for specifying and applying distinct dependent dimensions to classify accounting transactions, comprising instructions stored thereon, that when performed by a hardware processor, perform the steps of (col. 13, line 61–col. 14, line 4: memory storing software instructions for implementing invention):
defining a plurality of dimensions for classifying accounting transactions (col. 11, line 59–col. 12, line 9: categorization for accounting analysis);
defining a set of hierarchical relationships among the defined dimensions, wherein each dimension is associated with a level within a hierarchy (col. 11, line 59–col. 12, line 9: hierarchy to categories); 
causing an electronic storage device (col. 13, line 61–col. 14, line 4: memory) to store electronic representations of the defined dimensions and electronic representations of the relationships (col. 13, lines 19–32: data stored in accounting system); . . ..
Pinard does not teach: wherein each dimension is associated with an object type that is different from an object type of at least one other dimension; establishing a value for a first one of the dimensions at a first level of the hierarchy; determining a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension; for each additional dimension, causing an output device to display a graphical user interface allowing selection among the determined possible values for the at least one additional dimension; for each additional dimension, causing an input device to receive input from a user selecting one of the determined possible values; establishing a value for each additional dimension based on the received input; and causing an electronic storage device to store electronic representations of the established values for the first dimension and for each additional dimension.
	Reddy, however, teaches:
wherein each dimension is associated with an object type that is different from an object type of at least one other dimension (Fig. 2B, col. 10, line 58–col. 11, line 12: members categorized within levels, and members different based on levels).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
The combination of Pinard and Reddy does not teach: establishing a value for a first one of the dimensions at a first level of the hierarchy; determining a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension; for each additional dimension, causing an output device to display a graphical user interface allowing selection among the determined possible values for the at least one additional dimension; for each additional dimension, causing an input device to receive input from a user selecting one of the determined possible values; establishing a value for each additional dimension based on the received input; and causing an electronic storage device to store electronic representations of the established values for the first dimension and for each additional dimension.
	Garfinkle, however, teaches:
establishing a value for a first one of the dimensions at a first level of the hierarchy (¶ 31: user selects indicated interest); 
determining a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension (¶ 32: plurality of interests that are sub-categories of first selected interest); 
for each additional dimension, causing an output device to display a graphical user interface allowing selection among the determined possible values for the at least one additional dimension (¶ 32: GUI displays additional sub-categories); 
for each additional dimension, causing an input device to receive input from a user selecting one of the determined possible values (¶ 32: user selects one or more of the sub-categories); 
establishing a value for each additional dimension based on the received input (¶ 32: selected interest categories received based on user selection); and 33
causing an electronic storage device to store electronic representations of the established values for the first dimension and for each additional dimension (¶ 31–32: categories and sub-categories selections stored at user data store). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).
For claim 13, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above, and Pinard further teaches:
The non-transitory computer-readable medium of claim 12, wherein the first and second dimension define a work breakdown structure (col. 11, lines 39–59: elements can be work costs).
For claim 14, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above, and Garfinkle further teaches:
The non-transitory computer-readable medium 2of claim 12, further comprising instructions stored thereon, that when performed 3by the hardware processor, perform the steps of: 4causing the input device to receive first user input selecting a value for the first one of the dimensions (¶ 31: user selects interest); 
and wherein: establishing the value for the first one of the dimensions comprises assigning the value selected in the first user input (¶ 31: computer system receives user selection).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).
For claim 17, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above, and Reddy further teaches:
The non-transitory computer-readable medium of claim 12, further comprising instructions stored thereon, that when performed by the hardware processor, perform the step of: importing a job estimate (col. 2, line 59–col. 3, line 18: dependent data estimate); and
wherein: establishing the value for the first dimension comprises establishing the value based on the imported job estimate (Fig. 2B, col. 10, line 58–col. 11, line 12: levels based on dependent demand forecasts).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the GUI presentment in Garfinkle by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
For claim 18, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above, and Reddy further teaches:
The non-transitory computer-readable medium of claim 12, further comprising instructions stored thereon, that when performed by the hardware processor, perform the step of: determining a set of standard values for at least one of the dimensions (Fig. 2B, col. 10, line 58–col. 11, line 12: members for each level); and
wherein: establishing the value for at least one of the dimensions comprises establishing the value based on at least one of the determined standard values (Fig. 2B, col. 11, lines 13–35: members representing each level).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the GUI presentment in Garfinkle by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
For claim 20, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above, and Pinard further teaches:
The non-transitory computer-readable medium of claim 12, further comprising instructions stored thereon, that when performed by the hardware processor, perform the steps of: generating at least one report on accounting transactions based on the established values for the first dimension and for each additional dimension (col. 2, lines 37–44: accounting information consolidated into report);
causing an output device to output the generated report (col. 2, lines 37–44: report displayed on monitor to user).
For claim 21, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above, and Pinard further teaches:
The non-transitory computer-readable medium of claim 12, further comprising instructions stored thereon, that when performed by the hardware processor, perform the step of: classifying a plurality of accounting transactions based on the established values for the first dimension and for each additional dimension (col. 11, line 59–col. 12, line 9: expense accounting transactions grouped by account elements).
For claim 23, Pinard teaches:
A system for specifying and applying distinct dependent dimensions to classify accounting transactions, comprising (col. 13, line 61–col. 14, line 4: example computer system for implementing invention):
define a plurality of dimensions for classifying accounting transactions (col. 11, line 59–col. 12, line 9: categorization for accounting analysis);
define a set of hierarchical relationships among the defined dimensions, wherein each dimension is associated with a level within a hierarchy (col. 11, line 59–col. 12, line 9: hierarchy to categories); 
an electronic storage device, (col. 13, line 61–col. 14, line 4: memory), to communicatively coupled to the hardware processor, configured to store electronic representations of the defined dimensions, electronic representations of the relationships (col. 13, lines 19–32: data stored in accounting system); . . ..
Pinard does not teach: wherein each dimension is associated with an object type that is different from an object type of at least one other dimension; establish a value for a first one of the dimensions at a first level of the hierarchy; determine a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension; an output device, communicatively coupled to the hardware processor, configured to, for each additional dimension, display a graphical user interface allowing selection among the determined possible values for the at least one additional dimension; an input device, communicatively coupled to the hardware processor configured to, for each additional dimension, receive input from a user selecting one of the determined possible values; an electronic storage device, communicatively coupled to the hardware processor, configured to store . . . electronic representations of the established values for the first dimension and for each additional dimension; wherein: the hardware processor is further configured to establish a value for each additional dimension based on the received input.
Reddy, however, teaches:
wherein each dimension is associated with an object type that is different from an object type of at least one other dimension (Fig. 2B, col. 10, line 58–col. 11, line 12: members categorized within levels, and members different based on levels).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
The combination of Pinard and Reddy does not teach: establish a value for a first one of the dimensions at a first level of the hierarchy; determine a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension; an output device, communicatively coupled to the hardware processor, configured to, for each additional dimension, display a graphical user interface allowing selection among the determined possible values for the at least one additional dimension; an input device, communicatively coupled to the hardware processor configured to, for each additional dimension, receive input from a user selecting one of the determined possible values; an electronic storage device, communicatively coupled to the hardware processor, configured to store . . . electronic representations of the established values for the first dimension and for each additional dimension; wherein: the hardware processor is further configured to establish a value for each additional dimension based on the received input.
	Garfinkle, however, teaches:
establish a value for a first one of the dimensions at a first level of the hierarchy (¶ 31: user selects indicated interest); 
determine a set of possible values for at least one additional dimension, wherein each additional dimension is at a level that is lower than the first level, and wherein the set of possible values for each additional dimension is determined, at least in part, based on at least one established value for at least one dimension at a level that is higher than the level of the additional dimension (¶ 32: plurality of interests that are sub-categories of first selected interest); 
an output device, communicatively coupled to the hardware processor, configured to, for each additional dimension, display a graphical user interface allowing selection among the determined possible values for the at least one additional dimension (¶ 32: GUI displays additional sub-categories); 
an input device, communicatively coupled to the hardware processor configured to, for each additional dimension, receive input from a user selecting one of the determined possible values (¶ 32: user selects one or more of the sub-categories); 
an electronic storage device, communicatively coupled to the hardware processor, configured to store . . . electronic representations of the established values for the first dimension and for each additional dimension (¶ 31–32: categories and sub-categories selections stored at user data store);
wherein: the hardware processor is further configured to establish a value for each additional dimension based on the received input (¶ 32: selected interest categories received based on user selection). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).
For claim 24, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above, and Pinard further teaches:
The system of claim 23, wherein the first and second dimension define a work breakdown structure (col. 11, lines 39–59: elements can be work costs).
For claim 25, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above, and Garfinkle further teaches:
The system of claim 23, wherein: the input device is further configured to receive first user input selecting a value for the one of the dimensions (¶ 31: user selects interest); 
and wherein: establishing the value for the first one of the dimensions comprises assigning the value selected in the first user input (¶ 31: computer system receives user selection).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).


For claim 28, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above, and Reddy further teaches:
The system of claim 23, wherein the hardware processor is further configured to import a job estimate (col. 2, line 59–col. 3, line 18: dependent data estimate); and
wherein establishing the value for the first dimension comprises establishing the value based on the imported job estimate (Fig. 2B, col. 10, line 58–col. 11, line 12: levels based on dependent demand forecasts).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the GUI presentment in Garfinkle by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
For claim 29, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above, and Reddy further teaches:
The system of claim 23, wherein the hardware processor is further configured to determine a set of standard values for at least one of the dimensions (Fig. 2B, col. 10, line 58–col. 11, line 12: members for each level); and
wherein establishing the value for at least one of the dimensions comprises establishing the value based on at least one of the determined standard values (Fig. 2B, col. 11, lines 13–35: members representing each level).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the GUI presentment in Garfinkle by adding the hierarchy levels from Reddy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating generating dependent data—a benefit explicitly disclosed by Reddy (col. 1, lines 25–52: difficulties with generating dependent data for hierarchical members in a multi-dimensional environment; col. 1, lines 56–59: invention reduces and eliminates problems associated with generating dependent data).
For claim 31, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above, and Pinard further teaches:
The system of claim 23, further comprising: an output device, communicatively coupled to the hardware processor; wherein: the hardware processor is further configured to generate at least one report on accounting transactions based on the established values for the first dimension and for each additional dimension (col. 2, lines 37–44: accounting information consolidated into report);
the output device is configured to output the generated report (col. 2, lines 37–44: report displayed on monitor to user).

For claim 32, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above, and Pinard further teaches:
The system of claim 23, wherein the hardware processor is further configured to classify a plurality of accounting transactions based on the established values for the first dimension and for each additional dimension (col. 11, line 59–col. 12, line 9: expense accounting transactions grouped by account elements).
For claim 34, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above, and Garfinkle further teaches:
The method of claim 1, wherein: 2displaying the graphical user interface allowing selection among the 3determined possible values for the at least one additional 4dimension comprises displaying a menu on a display screen, the 5menu comprising items representing the determined possible 6values (¶ 32: plurality of sub-categories displayed on GUI); and7 
receiving input from the user selecting one of the determined possible 8values comprises receiving a signal indicating the user’s selection 9of one of the items from the displayed menu (¶ 32: user makes selection of sub-category on GUI, which is received by system). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).
For claim 35, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above, and Garfinkle further teaches:
The non-transitory computer-readable medium of claim 12, wherein: causing the output device to display the graphical user interface allowing selection among the determined possible values for the at least one additional dimension comprises causing the output device to display a menu comprising items representing the determined 7possible values (¶ 32: plurality of sub-categories displayed on GUI); and7 
causing the input device to receive input from the user selecting one of the 9determined possible values comprises receiving a signal indicating 10the user’s selection of one of the items from the displayed menu (¶ 32: user makes selection of sub-category on GUI, which is received by system). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).

For claim 36, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above, and Garfinkle further teaches:
The system of claim 23, wherein: displaying the graphical user interface allowing selection among the determined possible values for the at least one additional dimension comprises displaying a menu comprising items representing the determined possible values (¶ 32: plurality of sub-categories displayed on GUI); and7 
receiving input from the user selecting one of the determined possible values comprises receiving a signal indicating the user's selection of one of the items from the displayed menu (¶ 32: user makes selection of sub-category on GUI, which is received by system). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard and the hierarchy levels in Reddy by adding the GUI presentment from Garfinkle.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making user selections more efficient—a benefit explicitly disclosed by Garfinkle (¶ 3: need for more specific user selections that are less difficult and time consuming; ¶ 6: invention allows users to maintain control while making detailed selections quickly and efficiently).
Claims 5, 8, 11, 16, 19, 22, 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pinard et al., U.S. Patent No. 6,397,195 (“Pinard”) in view of Reddy et al., U.S. Patent No. 6,442,554 (“Reddy”) and Ode, U.S. Patent App. No. 2007/0150385 (“Ode”).
For claim 5, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: wherein the accounting transactions relate to a construction firm.
	Ode, however, teaches:
The method of claim 1, wherein the accounting transactions relate to a construction firm (¶ 23: accounting for construction contractors; ¶ 25–31: transactions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the construction account transactions from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these methods together.
For claim 8, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: at the hardware processor, determining at least one accumulation type for at least one dimension.



Ode, however, teaches:
The method of claim 1, further comprising: at the hardware processor, determining at least one accumulation type for at least one dimension (¶ 90–91: overhead allocation, for example).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the additional groupings from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these methods together.
For claim 11, Pinard, Reddy, and Garfinkle teach all the limitations of claim 1 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: the first dimension corresponds to at least one of a job and a project; and each additional dimension corresponds to at least one selected from the group consisting of: a child project; a cost code; and a cost type.
	Ode, however, teaches:
The method of claim 1, wherein: the first dimension corresponds to at least one of a job and a project (¶ 33, 51, 121: class can be project or job); and
each additional dimension corresponds to at least one selected from the group consisting of: a child project (¶ 33, 51, 121: filter class based on project type); a cost code (¶ 112: costs per job); and a cost type (¶ 112: costs per job).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the additional groupings from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these methods together.
For claim 16, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: wherein the accounting transactions relate to a construction firm.
	Ode, however, teaches:
The non-transitory computer-readable medium of claim 12, wherein the accounting transactions relate to a construction firm (¶ 23: accounting for construction contractors; ¶ 25–31: transactions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the construction account transactions from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these systems together.
For claim 19, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: determining at least one accumulation type for at least one dimension.
	Ode, however, teaches:
The non-transitory computer-readable medium of claim 12, further comprising instructions stored thereon, that when performed by the hardware processor, perform the step of: determining at least one accumulation type for at least one dimension (¶ 90–91: overhead allocation, for example).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the additional groupings from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these systems together.
For claim 22, Pinard, Reddy, and Garfinkle teach all the limitations of claim 12 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: the first dimension corresponds to at least one of a job and a project; and each additional dimension corresponds to at least one selected from the group consisting of: a child project; a cost code; and a cost type.
	Ode, however, teaches:
The non-transitory computer-readable medium of claim 12, wherein: the first dimension corresponds to at least one of a job and a project (¶ 33, 51, 121: class can be project or job); and
each additional dimension corresponds to at least one selected from the group consisting of: a child project (¶ 33, 51, 121: filter class based on project type); a cost code (¶ 112: costs per job); and a cost type (¶ 112: costs per job).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the additional groupings from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these systems together.
For claim 27, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: wherein the accounting transactions relate to a construction firm.
	Ode, however, teaches:
The system of claim 23, wherein the accounting transactions relate to a construction firm (¶ 23: accounting for construction contractors; ¶ 25–31: transactions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the construction account transactions from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these systems together.
For claim 30, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: wherein the hardware processor is further configured to determine at least one accumulation type for at least one dimension.

	Ode, however, teaches:
The system of claim 23, wherein the hardware processor is further configured to determine at least one accumulation type for at least one dimension (¶ 90–91: overhead allocation, for example).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the additional groupings from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these systems together.
For claim 33, Pinard, Reddy, and Garfinkle teach all the limitations of claim 23 above.  The combination of Pinard, Reddy, and Garfinkle does not teach: the first dimension corresponds to at least one of a job and a project; and each additional dimension corresponds to at least one selected from the group consisting of: a child project; a cost code; and a cost type.
	Ode, however, teaches:
The system of claim 23, wherein: the first dimension corresponds to at least one of a job and a project (¶ 33, 51, 121: class can be project or job); and
each additional dimension corresponds to at least one selected from the group consisting of: a child project (¶ 33, 51, 121: filter class based on project type); a cost code (¶ 112: costs per job); and a cost type (¶ 112: costs per job).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the accounting organization in Pinard, the hierarchy levels in Reddy, and the GUI presentment in Garfinkle by adding the additional groupings from Ode.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating review of accounts by specialists—a benefit explicitly disclosed by Ode (¶ 3: accessing and reviewing reports can be tedious, error-prone, and expensive, and there is a need for specialized functions; ¶ 4: invention addresses issues through catering to specific reviewing requirements).  Pinard and Ode are both related to accounting transaction organization, so one of ordinary skill in the art would have been motivated to make this organization even more effective by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on March 17, 2022 have been fully considered but they are not persuasive.
First, Applicant argues that the claims do not recite the abstract idea of “methods of organizing human activity” or “mental processes” because the claims are not merely directed to classifying accounting transactions, but are instead directed to presenting a limited set of selections on a graphical user interface.  The claims, however, still relate to classifying accounting transactions and determining which dimensions to present, so they still recite the abstract ideas of “methods of organizing human activity” and “mental processes”, even if they further recite graphical user interface technology.  The use of the graphical user interface technology in the claimed invention is an implementation of this abstract idea through the use of technology, and is therefore addressed under the next steps of the analysis.  Thus, claims 1–3, 5–14, 16–25, and 27–36 do recite an abstract idea.
Applicant further argues that the claims are integrated into a practical application because they improve the functioning of a computing system.  Applicant explains that the claims recite presenting a graphical menu only with options based on previous selections, which makes selections more efficient by reducing menu size and facilitating user selection.  As the claims are currently written, however, they only recite an improvement to the determination and presentment of user selections.  The display of dimensions has been rearranged to allow for easier selection, but the user interface technology is only being used as a tool to implement this presentment method.  The claims therefore only use the technology to implement the abstract ideas, rather than improving the user interface technology itself in any way.  Thus, claims 1–3, 5–14, 16–25, and 27–36 do not include additional elements sufficient to integrate the claims into a practical application.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1–33 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 12, and 23 and argues that the combination of Pinard (U.S. Patent No. 6,397,195) and Reddy (U.S. Patent No. 6,442,554) does not disclose these additional limitations.  Claims 1, 12, and 23, however, are currently rejected under 35 U.S.C. 103 over Pinard in view of Reddy and Garfinkle (U.S. Patent App. No. 2012/0253942).  Thus, Applicant’s arguments with respect to claims 1, 12, and 23 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 12, and 23, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 12, and 23 are currently rejected under 35 U.S.C. 103 over Pinard in view of Reddy and Garfinkle.  Thus, Applicant’s arguments with respect to claims 2–3, 5–11, 13, 14, 16–22, 24, 25, and 27–33  are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Anderson et al., U.S. Patent App. No. 2010/0318926, discloses receiving user selections from displayed account dimensions.
Mehldahl, U.S. Patent App. No. 2005/0055289, discloses a multi-dimensional accounting software engine.  
Kootale, U.S. Patent App. No. 2002/0178167, discloses a hierarchical organization of data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696           

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696